 Pink Moody, Inc. and Reynaldo Salinas. Case 7-CA-13856July 20, 1978DECISION AND ORDERBY MEMBERS JENKINS. PENELLO. AND Mt RPHYOn August 31, 1977, Administrative Law JudgeHerbert Silberman issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and supporting arguments.Pursuant to the provisions of Section 3 (b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and sup-porting arguments and has decided to affirm the rul-ings, findings, and conclusions of the AdministrativeLaw Judge, but only to the extent consistent here-with.The complaint alleges that on March 5, 1977, Re-spondent laid off employee Reynaldo Salinas andfailed to recall him until March 9, 1977, because Sali-nas complained about the unsafe condition of Re-spondent's trucks and refused to drive a truck whichhad defective brakes.The basic facts are not in dispute. Respondent is acontract hauler for the U.S. Postal Service in andaround the Detroit, Michigan, area. In the course ofits operations it employs, among others, four driverswho operate Respondent's "box" trucks, three ofwhom work days, while Salinas works nights Sundaythrough Thursday and during the daytime on Satur-day. Respondent has three box trucks, numbered 25,26, and 27. Salinas could use any of the three trucks,but generally drove truck 25. Starting in November1976, Salinas began experiencing brake trouble withtruck 25. The brakes would work at the start of hisrun, but after a period of operation, the brake pedalwould lock up, leaving the vehicle without brakes.On numerous occasions, as was his custom with anydiscovered defect, Salinas left notes in the truck call-ing attention to the defective brakes. On one occa-sion when the brake pedal malfunctioned, Salinaswas able to drive the truck through his shift by driv-ing very slowly in low gear. On another occasionwhen the brake pedal locked up, he called Moody.Respondent's president, and asked him what to do.Moody responded that "it was up to you." Salinasleft the truck at the postal skip center. For the nextseveral nights Respondent took truck 25 out of ser-vice. In February 1977, the brake pedal again lockedPINK MOODY. INCup and, when Salinas telephoned Moody, anotherdriver brought truck 27 to Salinas to complete hisshift.During this period of time, Salinas on several occa-sions spoke with his fellow drivers regarding the de-fective brakes. On Thursday, March 3, driver Horndrove truck 25 and experienced the malfunctioningbrake. That night, in a phone conversation with Sali-nas. Horn stated that he would not drive truck 25again. Salinas discussed the situation with Horn.That night, Salinas left a note asking that truck 25 befixed by Saturday. The next morning (Friday), Re-spondent directed Horn to drive truck 25, and Hornrefused. There was no confrontation, however, be-cause truck 27 became available before Horn startedhis shift. On Saturday, March 5, Salinas took truck25 out and again experienced the locked brake pedal.He called Moody from one of his stops to tell himthat he needed another truck because of faultybrakes. Moody instructed Salinas to drive the truckback to the garage. When Salinas refused, Moodytold him he was laid off for a few days. Salinas wasrecalled on March 9.The Administrative Law Judge found that Salinaswas not engaged in concerted activities at the time ofthis refusal to drive truck 25. Although he acknowl-edged that operating unsafe motor vehicles was amatter of concern to all of Respondent's employees,he distinguished the Board's decision in AlleluiaCushion Co., Inc., 221 NLRB 999 (1975), and Air Sur-rev Corporation, 229 NLRB 1064 (1977). by notingthat the discriminatees in those cases had not inter-fered with or interrupted their normal work tasks.The Administrative Law Judge concluded that sinceit was not clear to Respondent at the time it suspend-ed Salinas that his fellow employees shared his con-cern and interest about the defective brakes, Respon-dent could not be denied its right to disciplineSalinas when he individually refused to perform hisduties.In Alleluia Cushion, supra, we held that where anemployee speaks up and seeks to enforce statutoryprovisions relating to occupational safety designedfor the benefit of all employees, in the absence of anyevidence that fellow employees disavow such repre-sentation. we will find implied consent thereto anddeem such acitvity to be concerted. In Air Surrey',supra, we found as concerted activity an employee'sindividual inquiry at his employer's bank as towhether the employer had sufficient funds on depositto meet the upcoming payroll. because the matterinquired into by the employee was of vital concern toall employees. And in Dawson Cabinet Company, Inc.,228 NLRB 290 (1977), we extended the AlleluiaCushion principle in order to find as concerted activi-237 NLRB No. 739 DECISIONS OF NATIONAL LABOR RELATIONS BOARDty a female employee's individual refusal to performa certain job unless she was paid the same wages as amale employee doing the same job, because the em-ployee was attempting to vindicate the equal payrights of the female employees.'In the instant case, the facts clearly establish thatSalinas' refusal to drive truck 25 on March 5 wasconcerted activity within the meaning of AlleluiaCushion, Air Surrey, and Dawson Cabinet. Respon-dent acknowledged its own concern over the brakeson truck 25 when it took the truck out of service fora few nights in January after the brakes had malfunc-tioned while Salinas was driving his route. In March,Respondent became aware that other drivers besidesSalinas were concerned about the malfunctioningbrakes on truck 25. Thus, on March 3 Salinas had atelephone conversation with Horn, who had driventruck 25 that day and had experienced the malfunc-tioning brakes. Horn stated that he (Horn) would notdrive truck 25 again. The next day, when directed byRespondent to drive truck 25, Horn refused. Nothinghappened, however, because another truck becameavialable before Horn started his run. The very nextday, Salinas refused to drive truck 25 back to thegarage when ordered to do so by Respondent. Thus,at the time Respondent suspended Salinas, it was onnotice that on successive days, two of its drivers hadrefused to drive truck 25 because of the brake prob-lem.In addition, compliance with an order to drive amotor vehicle with malfunctioning brakes wouldclearly violate traffic regulations,2and thus any bene-fits resulting from Salinas' refusal to drive such anunsafe vehicle would inure to the benefit of all ofRespondent's drivers.In light of these facts, it is clear that Salinas' ac-tions on March 5 were part of a continuing effort bySalinas and at least one other employee to have Re-spondent repair the brakes on truck 25, that Respon-dent was fully aware of such effort as well as thespecific problem with the brakes on truck 25, and,thus, that Salinas' activity was concerted. Inasmuchas Respondent suspended Salinas for engaging inprotected concerted activities, we find that his sus-pension violated Section 8(a)(l) of the Act.CONCLUSIONS OF LAW1. Pink Moody, Inc., is an employer engaged inB Thus, the Administrative Law Judge's conclusion that Salinas' refusal toperform his normal work tasks distinguished this case from the 4lleluiaCushion line of cases is clearly incorrect.2 An employer's ordering of a commercially licensed driver to violatetraffic regulations and ordinances would be a matter of grave concern to alldrivers.commerce within the meaning of Section 2(6) and (7)of the Act.2. By suspending Reynaldo Salinas because of hishaving engaged in protected concerted activities, theRespondent, Pink Moody, Inc., interfered with, re-strained, and coerced its employees in the exercise ofrights guaranteed them by Section 7 of the Act,thereby engaging in an unfair labor practice withinthe meaning of Section 8(a)(1) of the Act.3. The aforesaid unfair labor practice affects com-merce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found, contrary to the Administrative LawJudge, that Respondent engaged in an unfair laborpractice by suspending an employee because of hishaving engaged in protected concerted activity, weshall order Respondent to cease and desist therefromand to take certain affirmative action designed to ef-fectuate the policies of the Act.Having found that Respondent suspended Reynal-do Salinas in violation of Section 8(a)(1) of the Act,we shall order Respondent to make him whole forany loss of pay he may have suffered by reason of thesuspension, in accordance with F. W. WoolworthCompany, 90 NLRB 289 (1950), and with interestthereon to be computed in the manner prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977).3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Pink Moody, Inc., Detroit, Michigan, its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Suspending employees because of their havingengaged in protected concerted activities.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed them by Section 7 of the Act.2. Take the following affirmative action to effectu-ate the policies of the Act:(a) Make Reynaldo Salinas whole for any loss ofpay he may have suffered by reason of his suspensionon March 5, 1977, in the manner set forth in thesection of this Decision entitled "The Remedy."' See. generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).40 PINK MOODY, INC.(b) Expunge from its records any disciplinary ac-tion taken against Reynaldo Salinas because of hisrefusal to drive truck 25 on March 5. 1977.(c) Preserve and, upon request. make available tothe Board or its agents, for examination and copsing.all payroll records, social security payment records,timecards, personnel records and reports. and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its Detroit. Michigan, facility copies ofthe attached notice marked "Appendix." 4 Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 7, after being duly signed by Re-spondent's authorized representative, shall be postedby Respondent immediately upon receipt thereof.and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 7, inwriting, within 20 days of the date of this Order, whatsteps Respondent has taken to comply herewith.In the event that this Order is enforced hba judgment of iI United SlaIteCourt of Appeals. the words in the notice reading "Posted hs Order of theNational Labor Relations Board" shall read "Posted Pursuant to a. Judg-ment of the United States Court of Appeals Enforcing an Order of tlheNational Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT suspend employees because theyhave engaged in concerted activities protectedby the National Labor Relations Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL make Reynaldo Salinas whole forany loss of pay he may have suffered because ofhis suspension on May 5, 1977, with interest.WE WILL expunge from our records any disci-plinary action taken against Reynaldo Salinasbecause of his refusal to drive truck 25 onMarch 5, 1977.PINK MOODY, INC.DECISIONSTATEMENT OF THE CASt-HERBERT SILBERMAN. Administrative Law Judge: Reynal-do Salinas, an individual, having filed a charge of unfairlabor practices on March 7, 1977, in Case 7-CA 13856against Pink Moody. Inc.. herein called the Company, acomplaint was issued by the Regional Director for Region7. dated April 21. 1977. alleging that Respondent has en-gaged in unfair labor practices affecting commerce withinthe meaning of Section 8(a)( I) of the National Labor Rela-tions Act, as amended. In substance, the complaint allegesthat Respondent laid off its employee Reynaldo Salinas forthe period from March 5 until March 9, 1977. "because ofthe Charging Party's complaints about the unsafe condi-tion of Respondent's trucks and his refusal to drive a truckwhich had defective brakes, and because of other activitythat is protected by Section 7 of the Act." The Companyfiled an answer, dated April 29. 1977, generally denyingthat it has engaged in the alleged unfair labor practices.Pursuant to notice, a hearing in this proceeding was heldin Detroit, Michigan. on July 27. 1977, before me. GeneralCounsel and Respondent were represented at the hearingby counsel and Charging Party appeared in person. In ac-cordance with the procedure authorized by Section102.35(i) of the Rules and Regulations of the National La-bor Relations Board,' the parties at the hearing enteredinto a stipulation waiving a verbatim transcript of the oraltestimony and waiving the right to file with the Board ex-ceptions to the findings of fact which the AdministrativeLaw Judge shall make in this case. A copy of the stipula-tion is attached hereto as Appendix A [Appendix A omit-ted from publication.]. All parties were afforded full oppor-tunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence pertinent to the issues.Pursuant to permission granted the parties at the hearing.General Counsel and Respondent filed briefs with me.Upon the entire record in this case,2I make the follow-ing:FINDINGS OF FACTI THE BUSINESS OF THE COMPANYThe Company. a Michigan corporation, under contractwith the United States Postal Service hauls mail within themetropolitan area of Detroit, Michigan. During the calen-dar year 1976, which period is representative of Respon-dent's operations. it received payments for the services itrendered in excess of $50,000. The complaint alleges, Re-spondent admits, and I find that the Company is an em-ployer within the meaning of Section 2(2) engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.See (;eorge W liamsf Sheet Metarl (Co. 201 NLRB 1050 (1973)2! The pleadings ind the other formal papers were received in evidence asGC. txhs. I(a) Ihrough I(f) No other doecuments were introduced in evi-dence41 DECISIONS OF NATIONAL LABOR RELATIONS BOARD11 ltitl AI.L. (;ED UINFAIR I.ABOR PRA( TICESThe Company hauls bulk mail on a contract basis for theUnited States Postal Service. Reynaldo Salinas, a driver forthe Company, was suspended from March 5 to March 9,1977, when he refused to drive his truck because its brakeswere defective. Salinas' suspension in the context of hisrepeated complaints to the Company and his conversationswith other employees about the mechanical and equipmentdefects in the trucks that he drove is alleged to violateSection 8(a)(1).During the times material hereto, the Company operatedthree box trucks which are numbered 25, 26, and 27.3Sali-nas, who started with the Company in February 1976,drove such a truck. He normally worked nights from Sun-day to Thursday and days on Saturdays. Al Cook, CharlesHorn, and Don Mixon were the other operators of the boxtrucks. For the most part they worked days and noneworked at the same times as Salinas.Salinas customarily drove truck 25, which he consideredhis assigned vehicle, although he was permitted by theCompany to drive any of the three box trucks at his discre-tion without obtaining prior permission from his supervis-ors, Foreman Herman Bowery or President Aubrey L.Moody. Because Foreman Bowery and President Moodyusually were not at the Company's premises during thehours Salinas worked, it was Salinas' practice, begun earlyin 1976, whenever he noticed a defect in the truck which hedrove to leave a note in the vehicle directed to Bowery orMoody calling attention to the fault.'One night in November 1976 while Salinas was drivingtruck 25, the brake pedal would not move, so that he wascompelled to operate the vehicle for the remaining part ofhis shift without functioning brakes. He was able to do thisby driving slowly in low gear. Salinas left a note in thetruck calling attention to the fact that the brakes were de-fective. From that night until March 5, 1977, whenever Sa-linas drove truck 25, which was most of the nights that heworked, he noticed the same defect. He left many notescomplaining about the brakes, but effective repairs werenever made.Salinas' explanation for driving truck 25 during this en-tire period rather than using truck 26 or 27, which he couldhave done without obtaining prior permission from hissupervisors, is that at the beginning of each shift when hewent on duty the brakes on truck 25 operated, and he onlybegan to experience trouble after the truck was on the roadfor a period of time. He testified that he was reluctant touse truck 26 because he was told once by a Unites StatesPost Office supervisor at the management sectional centerin Royal Oak, referred to herein as the skip center, not touse that truck because its bed was lower than the loadingdock so that it was difficult to move cargo in and out of theThe Company also used other vehicles. However. Salinas and the otherdrivers mentioned herein operated onl' the box trucks,4At different times he left notes calling attention to bald tires on each ofthe three trucks. He also left notes calling attention to an inoperative seatlock on truck 26 and a hole in the floor and an inoperative windshield wiperon truck 25.vehicle. However, truck 26 was regularly used in the day-time to deliver and receive cargo at the skip center. Salinastestified that he was reluctant to use truck 27 becauseCharles Horn, a day driver who normally drove truck 27,had indicated that he objected to Salinas driving truck 27.5One night in the first week of January 1977, Salinas com-plained to drivers from other companies that operating histruck was dangerous because the brake pedal stuck. A sug-gestion was made that he leave the truck or call Moody.Salinas telephoned Moody at 6:30 a.m. and asked Moodywhat he should do. Moody responded that "it was up toyou." Salinas left the truck at the skip center, from whichplace he had telephoned Moody. For several nights there-after Salinas did not drive truck 25 because when he re-ported for work at the garage a note was in the vehiclestating, "don't drive." When Salinas again began drivingtruck 25, the problem of an inoperative brake pedal recur-red: nevertheless, he continued using the truck and leavingnotes advising that the brakes were defective.Once in February 1977 Salinas telephoned Moody fromone of his route stops and informed Moody that he wasunable to drive his truck because the brakes were inopera-tive. Another driver brought truck 27 to the stop. Salinaschanged vehicles and completed the balance of his shiftusing truck 27.At various times Salinas complained separately to Cook,Horn, and Mixon about the bad brakes on truck 25.6Theresponse he received sometimes was that he could drive thetruck, and at other times that if he did not drive the truck,the Company would get someone who would drive it.Thus, Horn, in partial corroboration, testified that in Feb-ruary, 1 or 2 weeks before Salinas was suspended, Salinasasked Horn what he should do about the bad brakes ontruck 25, and Horn replied that he should drive carefully.On March 3 Horn drove truck 25 and discovered thatthe brake pedal did not function. That night Horn had atelephone conversation with Salinas, during which Horninformed Salinas that he (Horn) would not drive truck 25again. Salinas asked Horn what he should do and Hornresponded, "Do your own thing." 7 Horn explained that hebelieved people must solve their own problems in their ownway.' On March 3 Salinas left a note in truck 25 askingthat the brakes be fixed by Saturday, March 5.On March 5 Salinas drove truck 25. When he arrived atone of his regular route stops, the Warren Post Office, hetelephoned Moody and informed Moody that he neededanother truck because the brakes on truck 25 were bad.Moody instructed Salinas to drive the truck back to thegarage. Salinas refused. Moody then told Salinas that hewas laid off for a few days. Salinas was recalled to work onMarch 9. Thus, Salinas lost the pay he would have earnedI Horn was not a supervisor and had no authority to dens Salinas the useof truck 27.There is no evidence that Salinas discussed any other truck defects orother maintenance problems with these drivers.( Contrari to General Counsel's assertion in her brief. Horn did not saythat "nmavbe ISahlinas] shouldn't drive the truck."t fhe next dai, March 4. lHorn was directed to drive truck 25. which herefused to do floweser. no confrontation developed because b' the timeHorn was required to leave. the ( ompany's garage truck 27 became avail-able and Horn used that vehicle42 PINK MOODY. INC.for the balance of his shift on March 5 and for the nextthree shifts.Salinas and Horn were the only witnesses who werecalled to testify by General Counsel. Respondent rested itscase without calling any witnesses. The testimony given bySalinas and Horn, which is not controverted, is credited infull.There is no evidence that Reynaldo Salinas participatedtogether or in concert with any other employees in a strikeor a refusal to work or in an activity related to their termsor conditions of employment or that Salinas had embarkedupon a course of action the purpose of which was to enlistthe cooperation of other employees with respect to a mat-ter relating to a term or condition of employment.9Never-theless, General Counsel contends that Salinas was en-gaged in concerted activities for the purpose of mutual aidor protection within the meaning of Section 7 of the Act. Insupport of this position, General Counsel relies upon .4A/e-luia Cushion Co., Inc., 221 NLRB 999 (1975); and casesfollowing Alleluia such as Diagnostic Center Hospital ('orp..of Texas, 228 NLRB 1215 (1977); and Air Surrey Corpora-lion. 229 NLRB 1064 (1977). These cases stand for theproposition that "an individual's actions may be consid-ered to be concerted in nature if they relate to conditionsof employment that are matters of mutual concern to allthe affected employees." 10 In such instance it is immaterialthat the individual had not been designated by other em-ployees to act on their behalf and had not informed anyother employee that he was doing so "so long as there isevidence that fellow employees share the acting employee'sconcern and interest in common complaints." 'It can be assumed that operating unsafe motor vehicleswas a matter of concern among the Company's employees.as is reflected by the testimony of Salinas and Horn.I2However, that alone does not determine the decision in thiscase. As has been many times observed, the Act must beinterpreted to accommodate the tension between the rightsgranted employees by Section 7 and the right of an em-ployer to conduct his business and maintain discipline overhis employees.'3In the cases upon which General Counselrelies, the activities for which the employees were disci-plined did not interrupt or interfere with their normal worktasks. Thus, in Alleluia the employee filed a complaint withthe California OSHA office protesting safety conditions atthe respondent's plant;'4in Diagnostic Center Hospital theindividual who was disciplined wrote a letter to hisemployer's officials protesting the employer's failure to9 The phrase. "term or condition of emplosment." is used In Its brradessense to include ans matter which directl t or Indirectr, mas have an influ-ence upon the welfare of the emplovees0 Air Surret Corporation. supraDiaagnostic Center Hospital (C rp of exn ,J, ipri at 12171 It is not clear from the Board's decisions when a matter of Individualconcern to more than one employee becomes "matters of mutual concern Ioall the affected emplo'ees"See V.L R.B .Erle Reststor (Cor.. et a/. 373 S 221 228 230( i963)14 The discharge of an employee who threatened to make safeIs comp-laints to a Government agencs also has been held to iolate Sec 8(a)i I I& P Motor Erpress. In(, 230 NILRB 653 11977)1 Accord: Ambulamn- Sersues o .Vev Brediford. In .229 NI RB 1(X6(1977). A;, (Kit Ueh echanilal (Contraotor. Ino 27 NILRB 1884 11'977: Re-tad Clerks tEnion. Local 588, 227 NI.RB 7 19h761grant a wage increase and protesting the emploser's al-leged discriminatory practices,:tand in Air Surrey the indi-vidual inquired at the employer's bank whether the em-ployer had sufficient funds on deposit to meet its upcomingpayroll. Unlike the cited cases. here Salinas was disciplinedfor his refusal to comply with a direct order given to himduring his regular working hours relating to his normalwork duties. It would play havoc with the conduct of busi-ness if an employer were denied the right to discipline anemployee who individually refuses to perform his dutiesbecause of a work-related complaint unless at the mini-mum it is clear to the employer that "fellow employeesshare the acting employee's concern and interest." " Theproblem is not in any way alleviated if the protectionwhich General Counsel contends employees have to refuseto compls with instructions is limited to instances wherethe employees complaint is justified. That too would placean intolerable burden on plant operations. In effect, eachemployee then becomes a self-appointed policeman in theplant to enforce codes not anywhere written or assembledbut developed on an ad hoc basis. If this were sanctioned,perhaps in time and after much litigation there might de-velop a body of principles applicable to industrial relationswhich would be akin to the common law. However, I donot envisage that the Board had anything like this in mindwhen it decided All/euia and the later cases applying theprinciple therein stated. I do not believe that the Boardintends to extend A.llcluita to reach the facts in this case. 'Furthermore. "[iln order to sustain an 8(a)( I) dischargefinding, it is necessary to establish that at the time of thedischarge the employer had knowledge of the concertednature of the activity for which the employee was dis-charged." 0 When on March 5 Salinas refused to drivetruck 25, there was nothing in the incident to alert theCompany that Salinas was acting on behalf of his fellowemployees as well as himself.it (General (Counsel does not contend that this case is In an? was goviernedb, Sec. 502 of the Act or that Sahlinas sas engaged In a striket Dav, son (ahnet (omrpanl .Inr, 228 NI RB 290 {1977). is to he distin-guished from the instant case because in Dasswn, although the dischargedenmplo ee. (iastineau. was icting aIone at the time she engaged In her workstoppaige In protest of a compans praitice of paving men motre than womenfor doing the same s pe of ork. her work stoppage was part of an ongoingeffort which at it, inceptiiin had been discussed with other women emplos-ees who agreed with (Gastineau in principle and which was aimed at Impros-ing the wage,, not onls of (,astneau. but also of the other women as wellAlsot the CornpanN knew that there .ias emplosee dissatisfaction with thepractice and that a complaint had been lodged with the Wage and HourDivlsion of the l)epartmenl if Lahbor concerning the matter (iastineau'srefusal to do her work v.was concerted aciivits. for her actiIns were -notsolels aimed at resioling a per.sonal prhblem I he welfare of other workerswas also In mind the requirement of concertedness relates to the end, notthe means " I i R B Sen-,rn ./In -558 F: 2d 433. 434 (( A 8. 1977) HereSalinas' discussions with other emplosees were limited to Slinas' colm-plaints about the brakes In truck 25 Salinas was not directls seeking anibenefit for other employees Although other emplotee vs , wo r snmetimesdrive truck 25 would also benefit If the brakes In truck 25 were repaured iidoes not appear that ans one other than Salinas regularly operiated thatvehicle, so that his complaints about the brakes in Ihat truck cannot heconsidered as a common emplormntn problem that he ais bringing Io man-agement's attention, and there is nio evidence that concern for other emplo-ees played anS part In Sahnas' refusal to drive truck 25 on March 5. 1977'ix Dianosmt, ( tlter tu11-rliil ( ,r,, o! lT sa, mplra at 121043 44 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that General Counsel has not proved that the Re- CONCLUSION OF LAWspondent has engaged in the unfair labor practices allegedin the complaint. Respondent has not engaged in the unfair labor prac-Upon the basis of the above findings of fact, and upon tices alleged in the complaint.the entire record in the case, I make the following: [Recommended Order for dismissal omitted from publi-cation.]